Title: To Thomas Jefferson from Vernes, 30 June 1787
From: Vernes, Jacob
To: Jefferson, Thomas



Monsieur
Paris samedi 30 Juin 1787. hôtel de la compagnie des Indes rüe de Grammont

J’ai l’honneur d’envoyer à Vôtre Excellence un précis fort éxact de ce qui s’est passé sur les tabacs. Si vous voulez bien accorder un rendez vous à M. Berard et à moi pour demain matin, nous pourrons vous donner les éclaircissements que, d’après la lecture de ce précis, vous pourrez croire nécessaires rélativement à la démarche que vous allez faire. M. Berard désirant aller à Versailles, s’il étoit indifférent à Vôtre Excellence de nous assigner ce rendez vous un peu de bonne heure, à huit heures par exemple, nous vous en aurions beaucoup d’obligations.

Il est vrai que souvent les Navires pour la côte d’or et la côte d’Angole relachent à Lisbonne pour y prendre du tabac de Brésil dont la qualité est preferée par les noirs. Cependant cette qualité n’est pas exclusive. Quelques Navires relachent à Guernesey pour y prendre du tabac d’Amérique. C’est un bon article d’assortiment, mais qui ne va pas à 50 Boucauds par Navire.
L’on n’obtiendroit pas l’entrepôt pour cet objet dans les ports qui ne sont pas francs. Mais, comme cet entrepôt èxiste déjà dans les ports francs, il me semble plus simple de demander et plus aisé à obtenir, qu’il soit permis aux Negriers françois de prendre dans les ports francs les tabacs dont ils auront besoin pour leur traite.
Je suis avec respect Monsieur Vôtre très humble & très obeissant serviteur,

Vernes

